

Exhibit 10.1





--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Among
EDISON INTERNATIONAL
The Several Lenders
from Time to Time Parties Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


CITIBANK, N.A., MUFG UNION BANK, N.A., WELLS FARGO BANK, N.A., BARCLAYS BANK
PLC, MIZUHO BANK, LTD.
and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents


BANK OF CHINA, LOS ANGELES BRANCH, THE BANK OF NEW YORK MELLON, BNP PARIBAS,
MORGAN STANLEY SENIOR FUNDING, INC., PNC CAPITAL MARKETS LLC, ROYAL BANK OF
CANADA, SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST BANK and TD BANK, N.A.,
as Documentation Agents



Dated as of May 17, 2018,

J.P. MORGAN CHASE BANK, N.A., CITIBANK, N.A., MUFG UNION BANK, N.A., WELLS FARGO
SECURITIES LLC, BARCLAYS BANK PLC,
MIZUHO BANK, LTD. and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






Table of Contents
Page
SECTION 1. DEFINITIONS1
1.1.Defined Terms    1
1.2.Other Definitional Provisions    16
SECTION 2. AMOUNT AND TERMS OF THE CREDIT FACILITY17
2.1.The Commitments; Increase in Total Commitments    17
2.2.Procedure for Borrowing    18
2.3.Fees    19
2.4.Repayment of Loans; Evidence of Debt    20
2.5.Prepayments and Termination or Reduction of Commitments    21
2.6.Conversion and Continuation Options    21
2.7.Minimum Amounts and Maximum Number of Tranches    21
2.8.Interest Rates and Payment Dates    22
2.9.Computation of Interest and Fees    22
2.10.Inability to Determine Interest Rate    22
2.11.Pro Rata Treatment and Payments    24
2.12.Illegality    24
2.13.Additional Costs    25
2.14.Taxes    27
2.15.Indemnity    30
2.16.Change of Lending Office    30
2.17.Replacement of Lenders under Certain Circumstances    30
2.18.Extension Option    31
2.19.[Reserved]    32
2.20.[Reserved]    32
2.21.Defaulting Lenders    32
SECTION 3. LETTERS OF CREDIT35
3.1.General    35
3.2.Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions    35
3.3.Expiration Date    36
3.4.Participations    36
3.5.Reimbursement    37
3.6.Obligations Absolute    38
3.7.Disbursement Procedures    38
3.8.Interim Interest    39
3.9.Replacement of the Issuing Lender    39
SECTION 4. REPRESENTATIONS AND WARRANTIES39
4.1.Financial Condition    39
4.2.No Change    40
4.3.Corporate Existence    40




--------------------------------------------------------------------------------





4.4.Corporate Power; No Legal Bar    40
4.5.Authorization; Enforceability    40
4.6.ERISA    40
4.7.No Material Litigation    40
4.8.Taxes    41
4.9.Purpose of Loans    41
4.10.No Default    41
4.11.Environmental Matters    41
4.12.Anti-Corruption Laws and Sanctions    41
4.13.EEA Financial Institutions    42
SECTION 5. CONDITIONS PRECEDENT42
5.1.Effective Date    42
5.2.[Reserved]    43
5.3.Conditions to Each Extension of Credit    43
SECTION 6. COVENANTS43
6.1.Financial Statements; Certificates    43
6.2.Compliance; Maintenance of Existence    45
6.3.Inspection of Property; Books and Records; Discussions    45
6.4.Notices    46
6.5.Limitation on Fundamental Changes    46
6.6.[Reserved]    47
6.7.Disposition of Property    47
6.8.Consolidated Capitalization Ratio    47
6.9.Limitation on Liens    47
6.10.Payment of Taxes    47
6.11.Ownership of SCE    47
6.12.No Liens on Common Stock    47
6.13.Clauses Restricting SCE Distributions    47
6.14.Compliance with Anti-Corruption Laws and Sanctions    48
SECTION 7. EVENTS OF DEFAULT48
SECTION 8. THE ADMINISTRATIVE AGENT51
8.1.Appointment    51
8.2.Delegation of Duties    51
8.3.Exculpatory Provisions    51
8.4.Reliance by Administrative Agent    51
8.5.Notice of Default    52
8.6.Non‑Reliance on Administrative Agent and Other Lenders    52
8.7.Indemnification    52
8.8.Administrative Agent in Its Individual Capacity    53
8.9.Successor Administrative Agent    53
8.10.The Co-Syndication and Documentation Agents    54





--------------------------------------------------------------------------------





8.11.Certain ERISA Matters    54
SECTION 9. MISCELLANEOUS56
9.1.Amendments and Waivers    56
9.2.Notices    56
9.3.No Waiver; Cumulative Remedies    57
9.4.Survival    57
9.5.Payment of Expenses    57
9.6.Transfer Provisions    58
9.7.Adjustments; Set-Off    61
9.8.Counterparts    62
9.9.Severability    62
9.10.Integration    62
9.11.GOVERNING LAW    62
9.12.WAIVERS OF JURY TRIAL    62
9.13.Submission To Jurisdiction; Waivers    63
9.14.Confidentiality    63
9.15.Patriot Act    64
9.16.California Judicial Reference    64
9.17.No Fiduciary Duty    65
9.18.Amendment and Restatement    65
9.19.Acknowledgement and Consent to Bail-In of EEA Financial Institutions    65




SCHEDULES
1.1    Lending Offices and Commitments


EXHIBITS
A    Form of Note
B    Form of Exemption Certificate
C    Form of Borrower Closing Certificate
D     [Reserved]
E    Form of Assignment and Assumption
F    Form of New Lender Supplement
G    Form of Commitment Increase Supplement







--------------------------------------------------------------------------------






CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 17, 2018 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among EDISON INTERNATIONAL, a California
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties hereto (the “Lenders”), CITIBANK, N.A., MUFG UNION
BANK, N.A., WELLS FARGO BANK, N.A., BARCLAYS BANK PLC, MIZUHO BANK, LTD. and
U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication agents (in such capacity the
“Co-Syndication Agents”), Bank of China, Los Angeles Branch, The Bank of New
York Mellon, BNP Paribas, Morgan Stanley Senior Funding, Inc., PNC Capital
Markets LLC, Royal Bank of Canada, Sumitomo Mitsui Banking Corporation, SunTrust
Bank and TD Bank, N.A. as Documentation Agents (in their respective capacities
as such, the “Documentation Agents”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent” and, together with the Co-Syndication Agents and the Documentation
Agents, the “Agents”).
W I T N E S S E T H:
WHEREAS, the Borrower and certain lenders and agents are parties to the Credit
Agreement, dated as of May 18, 2012 (as amended and restated as of July 14, 2015
and as amended, supplemented or otherwise modified prior to the Effective Date,
the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested, and the Lenders have agreed to enter into
this Agreement to, among other things, amend and restate the Existing Credit
Agreement in its entirety, without constituting a novation of the obligations,
liabilities and indebtedness of the Borrower thereunder, on the terms and
subject to the conditions contained herein; and
WHEREAS, the Borrower has requested that the Lenders make revolving commitments
to the Borrower on the Effective Date in an aggregate principal amount of up to
$1,500,000,000 in order to refinance the Existing Credit Agreement and for
general corporate and working capital purposes of the Borrower and its
Subsidiaries;
NOW, THEREFORE, the Borrower, the Lenders and the Agents hereby agree as
follows:





--------------------------------------------------------------------------------






SECTION 1. DEFINITIONS

1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1%
and (c) the Eurodollar Rate that would be calculated as of such day (or if such
day is not a Business Day, as of the first preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1.0%, provided that for the purpose
of this definition, the Eurodollar Rate for any day shall be based on the Screen
Rate (or if the Screen Rate is not available for a deposit in Dollars with a
maturity of one month, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or such Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or such Eurodollar Rate, respectively. If the ABR is being used as an alternate
rate of interest pursuant to Section 2.10 hereof, then the ABR shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the ABR shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Additional Costs”: as defined in Section 2.13(a).
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.
“Agents”: as defined in the preamble hereto.
“Agreement”: as defined in the preamble hereto.


2



--------------------------------------------------------------------------------





“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction, in
each case, applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws”: any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules, in each case,
applicable to a Credit Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s),
1820(b) and 1951-1959).
“Applicable Margin”: for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the then most current senior
unsecured non credit-enhanced debt ratings (“Unsecured Debt Ratings”) and/or
corporate issuer ratings (“Corporate Issuer Ratings”); each of the Unsecured
Debt Ratings, on the one hand, and the Corporate Issuer Ratings, on the other,
being a “Ratings Type”) of the Borrower issued by S&P and Moody’s, respectively:
Level
 
Rating
S&P/Moody’s
Facility Fee Rate
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
Letter of Credit Participation Fee Rate


1
 
A+/A1 or higher
0.075%
0%
0.800%
0.800%
2
 
A/A2
0.100%
0%
0.900%
0.900%
3
 
A-/A3
0.125%
0%
1.000%
1.000%
4
 
BBB+/Baa1
0.175%
0.075%
1.075%
1.075%
5
 
BBB/Baa2 or lower
0.225%
0.275%
1.275%
1.275%



The Applicable Margin will be based on the Borrower’s most current Unsecured
Debt Ratings unless neither S&P nor Moody’s issues such ratings and, in the
absence of such Unsecured Debt Ratings, will be based on the Corporate Issuer
Ratings to the extent described below. Subject to the provisions of this
paragraph regarding split ratings, changes in the Applicable Margin shall become
effective on the date on which S&P and/or Moody’s changes its relevant rating
for the applicable Ratings Type. In the event of split ratings in a Ratings
Type, the higher rating shall govern. In the event that, at any time, a rating
for a Ratings Type is not available from one of such rating agencies, the
Applicable Margin shall be determined on the basis of the rating from the other
rating agency. In the event that, at any time, Unsecured Debt Ratings from each
such rating agency are not available for companies generally, the Applicable
Margin shall be determined on the basis of the Corporate Issuer Ratings, or in
the event that, at any time,


3



--------------------------------------------------------------------------------





Corporate Issuer Ratings from each such rating agency are not available for
companies generally, the Applicable Margin shall be determined on the basis of
the last Unsecured Debt Rating and Corporate Issuer Rating made available. In
the event that, at any time, Unsecured Debt Ratings or Corporate Issuer Ratings
are not available for the Borrower but are generally available for other
companies, then the Applicable Margin shall be as for Level 5.
“Assignee”: as defined in Section 9.6(c).
“Assignment and Assumption”: as defined in Section 9.6(c).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent (in consultation with the Borrower), has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Barclays”: Barclays Bank PLC.
“Benefit Plan”: means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board”: the Board of Governors of the Federal Reserve System (or any
successor).


4



--------------------------------------------------------------------------------





“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall mean any Business Day (as defined above) on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.
“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
ownership interest.
“Change of Control”: the acquisition of beneficial ownership, directly or
indirectly, by any person or group (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission promulgated thereunder), of Capital Stock of
the Borrower representing more than 30% of the combined voting power of all
Capital Stock of the Borrower entitled to vote in the election of directors;
provided, however, that a person shall not be deemed to have beneficial
ownership of (a) shares of Capital Stock tendered pursuant to a tender or
exchange offer made by or on behalf of such person (or its affiliate) until such
shares shall have been accepted for payment and (b) if such beneficial ownership
arises solely as a result of a revocable proxy delivered in response to a proxy
or consent solicitation made by or on behalf of such person (or its affiliates).
“Citi”: Citibank, N.A.
“Co-Syndication Agents”: as defined in the preamble hereto.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Loans and
to acquire participations in Letters of Credit in the aggregate principal and/or
face amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including Section 2.1.
“Commitment Increase Amount”: as defined in Section 2.1(b).
“Commitment Increase Notice”: as defined in Section 2.1(b).


5



--------------------------------------------------------------------------------





“Commitment Period”: the period from and including the Effective Date to the
Termination Date.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.
“Consolidated Capital”: at any time, the sum of, without duplication, (i)
Consolidated Total Recourse Indebtedness plus (ii) the amount set forth opposite
the captions “shareholders’ equity” and “preferred stock” (or similar captions)
on a consolidated balance sheet of the Borrower prepared in accordance with GAAP
plus (iii) the outstanding principal amount of any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower or
any of its Subsidiaries.
“Consolidated Capitalization Ratio”: on the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Recourse Indebtedness to (b) Consolidated
Capital.
“Consolidated Total Recourse Indebtedness”: at any date, the sum of (i) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date determined on a GAAP consolidated basis and (ii)
without duplication, the aggregate principal amount of all Indebtedness of any
other Persons at such date determined on a GAAP consolidated basis to the extent
the payment of such Indebtedness is guaranteed by the Borrower or any of its
Subsidiaries.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Conversion Date”: as defined in Section 2.6.
“Corporate Issuer Rating”: as defined in the definition of “Applicable Margin”.
“Credit Party”: any of the Lenders, the Issuing Lenders and the Agents.
“Declining Lender”: as defined in Section 2.18.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder
(unless the subject of a good faith dispute), unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination


6



--------------------------------------------------------------------------------





that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance reasonably satisfactory to it, (d) has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit (unless the subject of a good faith dispute), (e) has, or whose
Lender Parent has, become the subject of a Bankruptcy Event or (f) has, or whose
Lender Parent has, become the subject of a Bail-In Action.
“Documentation Agents”: as defined in the preamble hereto.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Downgraded Lender”: any Lender that has a non-investment grade senior unsecured
debt rating from Moody’s, S&P or another nationally recognized rating agency.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution
“Effective Date”: May 17, 2018.


7



--------------------------------------------------------------------------------





“Environmental Laws”: any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, on the Quotation Day for Dollars for such Interest
Period; provided, that, if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the
Eurodollar Rate shall be the Interpolated Rate at such time; provided further
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided, further, that all of the
foregoing shall be subject to Section 2.10(a).
“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Termination Date”: as defined in Section 2.18.


8



--------------------------------------------------------------------------------





“Exposure”: with respect to any Lender at any time, an amount equal to the sum
of, without duplication, the amount of such Lender’s outstanding Loans and LC
Exposure.
“Extending Lender”: as defined in Section 2.18.
“Extension Notice”: as defined in Section 2.18.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Facility Fee”: the facility fee payable pursuant to Section 2.3(a) at the
Facility Fee Rate.
“Facility Fee Rate”: the facility fee rate per annum set forth in the definition
of “Applicable Margin”.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time; provided, however, that with respect Section 6.8
and the calculation of the Consolidated Capitalization Ratio as used therein
(and the defined terms used in the definition of “Consolidated Capitalization
Ratio”), GAAP shall mean generally accepted accounting principles in the United
States of America in effect on the Effective Date. It is understood and agreed
that the Borrower will deliver information reasonably satisfactory to the
Administrative Agent to reconcile any calculations of the Consolidated
Capitalization Ratio to the extent there is a change in GAAP with respect
thereto after the Effective Date.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
“Impacted Interest Period”: as defined in the definition of “Eurodollar Rate”.


9



--------------------------------------------------------------------------------





“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or representing reimbursement obligations in respect of letters of
credit which have been funded, (b) any other indebtedness of such Person which
is evidenced by a note, bond, debenture or similar instrument, (c) all
indebtedness created or arising under any conditional sale or title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP (excluding operating leases), (e) all direct and indirect guarantee
obligations (whether by guarantee, reimbursement or indemnity or agreement to
maintain financial condition or solvency or otherwise) of such Person in respect
of any obligations of the type described in the preceding clauses (a) through
(d) of any other Person, (f) all obligations of the kind referred to in clauses
(a) through (d) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (g) for the purposes of Section 7(g) only, all obligations of
such Person in respect of Hedge Agreements in an amount equal to the net amount
that would be payable by such Person upon the acceleration, termination or
liquidation thereof. Notwithstanding the foregoing, with respect to the Borrower
and its Subsidiaries, Indebtedness shall not include (i) obligations under a
Receivables Securitization of such Person, (ii) any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower,
(iii) non-recourse project finance Indebtedness of Edison Energy Group, Inc. and
its Subsidiaries, (iv) power-purchase contract obligations and fuel contract
obligations that in each case are included as indebtedness on the consolidated
balance sheet of SCE and (v) indebtedness of variable interest entities that are
consolidated with the Borrower for financial reporting purposes and whose
indebtedness is non-recourse to the Borrower and its Subsidiaries (other than
such entities).
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, having an
Interest Period of three months or less, the last day of each Interest Period
therefor, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof (e.g.,
six months), after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Eurodollar Loan the date of any repayment
or prepayment made in respect thereof.
“Interest Period”: (a) with respect to any ABR Loan, the period commencing on
the Borrowing Date or the Conversion Date, as the case may be, with respect to
such ABR Loan and ending on the last day of each March, June, September and
December to


10



--------------------------------------------------------------------------------





occur while such Loan is outstanding and the final maturity date of such Loan,
and (b) with respect to any Eurodollar Loan:
(i)    initially, the period commencing on the Borrowing Date or the Conversion
Date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months or 7 days thereafter as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and
(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months or 7 days thereafter as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than two Business Days prior to the
last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2) any Interest Period for a Loan that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and
(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.
“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in Dollars, which Screen Rate is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period for which that Screen
Rate is available for Dollars, which Screen Rate exceeds the Impacted Interest
Period, in each case, as of 11:00 A.M., London time, on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.
“Issuing Lender”: Citi and any other Lender that agrees to act as Issuing Lender
hereunder, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in


11



--------------------------------------------------------------------------------





such capacity as provided in Section 3.9. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
Each reference herein to “the Issuing Lender” shall be deemed to be a reference
to the relevant Issuing Lender.
“JPMorgan”: JPMorgan Chase Bank, N.A., a national banking association.
“LC Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.
“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Percentage of the total LC Exposure at such time.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto; provided that, wherever
appropriate, each reference herein to the Lenders shall be deemed to include the
Issuing Lenders.
“Lending Office”: each Lender’s lending office designated in Schedule 1.1 or
such other office of such Lender notified to the Administrative Agent and
Borrower.
“Letter of Credit”: any standby letter of credit issued pursuant to this
Agreement.
“Letter of Credit Commitment”: the obligation of (i) Citi, in its capacity as an
Issuing Lender, to issue at any time Letters of Credit in Dollars for the
account of the Borrower in an aggregate amount up to $100,000,000 and (ii) any
other Issuing Lender to issue at any time Letters of Credit in Dollars for the
account of the Borrower in an aggregate amount agreed to by such Issuing Lender.
The aggregate Letter of Credit Commitments of the Issuing Lender on the
Effective Date is $100,000,000.
“Letter of Credit Fronting Fee”: as defined in Section 2.3(c).
“Letter of Credit Participation Fee”: the letter of credit participation fee
payable pursuant to Section 2.3(c) at the Letter of Credit Participation Fee
Rate.
“Letter of Credit Participation Fee Rate”: the letter of credit participation
fee rate per annum set forth in the definition of “Applicable Margin”.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature


12



--------------------------------------------------------------------------------





whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any capitalized lease obligation having substantially
the same economic effect as any of the foregoing).
“Loan”: any loan made pursuant to this Agreement.
“Loan Documents”: this Agreement and any Notes.
“Material Adverse Effect”: (a) a change in the business, property, operations or
financial condition of the Borrower and its consolidated Subsidiaries taken as a
whole that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, but excluding any such substances, materials or
wastes that are used or present on any property in conformance with the
Requirements of Law.
“Moody’s”: Moody’s Investors Service, Inc.
“Mizuho”: Mizuho Bank, Ltd.
“MUFG”: MUFG Union Bank, N.A., a national banking association.
“New Lender”: as defined in Section 2.1(c).
“Non-Excluded Taxes”: as defined in Section 2.14(a).
“Non-Extended Termination Date”: as defined in the definition of “Termination
Date”.
“Non-U.S. Lender”: as defined in Section 2.14(e).
“Note”: as defined in Section 2.4(e).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of


13



--------------------------------------------------------------------------------





recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Other Taxes”: any and all present or future stamp, court, or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document; provided, that any such
taxes attributable to any assignment (other than pursuant to an assignment under
Section 2.17), or sale of a participation, to a Transferee shall be excluded
from “Other Taxes”.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Patriot Act”: as defined in Section 9.15.
“Participants”: as defined in Section 9.6(b).
“Participant Register”: as defined in Section 9.6(b).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have terminated, the percentage which the aggregate principal
amount of such Lender’s Exposure at such time constitutes of the Total Exposures
at such time. Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Percentages shall be determined without regard to
any Defaulting Lender’s Commitment.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.


14



--------------------------------------------------------------------------------





“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan in connection with extensions of credit to debtors).
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
the second Business Day prior to the commencement of such Interest Period.
“Ratings Type”: as defined in the definition of “Applicable Margin”.
“Receivables Securitization”: any financing pursuant to which accounts
receivable of the Borrower or any of its Subsidiaries are (or are purported to
be) sold or pledged, which financing shall be non-recourse (except for customary
limited recourse provisions) to the Borrower and its Subsidiaries.
“Register”: as defined in Section 9.6(d).
“Regulation FD”: as defined in Section 9.14.
“Regulatory Change”: as to any Lender or any Issuing Lender (or holding company
for a Lender or Issuing Lender), any adoption or change occurring or taking
effect after the date of this Agreement of or in federal, state, local or
foreign laws or regulations (whether or not having the force of law) or the
adoption or making or taking effect after such date of any interpretations,
directives, or requests applying to any Lender or to any Issuing Lender (or
holding company), as the case may be, of or under any federal, state, local or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Removed Lender”: as defined in Section 2.17.
“Required Lenders”: at any date, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have terminated or for the
purposes of determining whether to accelerate the Loans pursuant to Section 7,
the Total Exposures at such time.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


15



--------------------------------------------------------------------------------





“Responsible Officer”: the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Borrower, or any employee of the Borrower designated
by any of the foregoing.
“S&P”: Standard & Poor’s Financial Services LLC and any successor thereto.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, the United
Nations Security Council, the European Union or Her Majesty’s Treasury, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the European Union
or Her Majesty’s Treasury.
“SCE”: Southern California Edison Company, a California corporation which is a
majority-owned Subsidiary of the Borrower.
“SCE Credit Agreement”: the Second Amended and Restated Credit Agreement dated
as of the date hereof by and among SCE and the lenders and agents thereto, and
for which JPMorgan acts as administrative agent.
“SCE Indenture”: the Trust Indenture, dated as of October 1, 1923 between SCE
and The Bank of New York Trust Company, N.A. and D.G. Donovan as trustees, as
amended and supplemented from time to time.
“Screen Rate”: as defined in the definition of “Eurodollar Rate”.
“Significant Subsidiary”: as defined in Regulation S‑X of the United States
Securities and Exchange Commission (or any successor), as the same may be
amended or supplemented from time to time. Unless otherwise qualified, all
references to a “Significant Subsidiary” or to “Significant Subsidiaries” in
this agreement shall refer to a Significant Subsidiary or Significant
Subsidiaries of the Borrower.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the


16



--------------------------------------------------------------------------------





management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Termination Date”: the date upon which the Commitments shall terminate, which
shall be May 17, 2023 unless extended pursuant to Section 2.18 ; provided that
the Termination Date with respect to any Lender under the Existing Credit
Agreement that does not execute this Agreement (including by amendment or
joinder after the Effective Date) shall be July 20, 2022 (the “Non-Extended
Termination Date”). The Termination Date of any Commitment with a Non-Extended
Termination Date may be extended to May 17, 2023 or the latest applicable
Termination Date as extended pursuant to Section 2.18 with the consent of the
Borrower and the Lender holding such Commitment.
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The amount of the Total Commitments as of the Effective Date is
$1,500,000,000.
“Total Exposures”: at any time, the aggregate amount of the Exposures of all
Lenders at such time.
“Transferee”: as defined in Section 9.6(f).
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“U.S. Bank”: U.S. Bank National Association, a national banking association.
“Unsecured Debt Rating”: as defined in the definition of “Applicable Margin”.
“Wells Fargo”: Wells Fargo Bank, N.A., a national banking association.
“Withholding Agent”: the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have their defined meanings when used
in the Notes or any certificate or other document made or delivered pursuant
hereto or thereto.
(b)    As used herein and in the Notes and any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.


17



--------------------------------------------------------------------------------





(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.     AMOUNT AND TERMS OF THE CREDIT FACILITY

2.1.    The Commitments; Increase in Total Commitments. (a)  Subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars to the Borrower from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding that will
not result in such Lender’s Exposure exceeding such Lender’s Commitment. During
the Commitment Period the Borrower may use the Commitments by borrowing,
prepaying the Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. Notwithstanding anything to the contrary in
this Agreement, in no event may Loans be borrowed under this Section 2.1 if,
after giving effect thereto, the aggregate principal amount (a) of the Total
Exposures at such time would exceed the Total Commitments then in effect or (b)
the Exposure of any Lender at such time would exceed such Lender’s Commitment.
The Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.6. The respective obligations of the Lenders under this
Agreement are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.
(b)    In the event that the Borrower wishes from time to time to increase the
Total Commitments, it shall notify the Administrative Agent in writing of the
amount (the “Commitment Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”), and the Administrative Agent shall
notify each Lender of such proposed increase. The Borrower may, at its election
(i) with the consent of the Issuing Lenders (which consent shall not be
unreasonably withheld or delayed) offer one or more of the Lenders the
opportunity to participate in all or a portion of the Commitment Increase Amount
pursuant to paragraph (d) below and/or (ii) with the consent of the
Administrative Agent and the Issuing Lender (which consent shall not be
unreasonably withheld or delayed), offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Commitment Increase Amount pursuant to paragraph (c) below. Each
Commitment Increase Notice shall specify which Lenders and/or banks, financial
institutions or other entities the Borrower desires to participate in such
Commitment increase. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer. Each Commitment Increase Amount
shall be at least $50,000,000. If any Issuing Lender does not consent to one or
more of the Lenders participating in a Commitment Increase Amount requested by
the Borrower, the Borrower may upon written notice to the Administrative Agent
and such Issuing Lender reduce the amount set forth in clause (i) of the third
sentence of Section 3.2 by an amount equal to such Issuing Lender’s Letter of
Credit Commitment, and such Issuing Lender shall cease to be an Issuing Lender
as of the date of such notice by the Borrower (in which case the consent of such
Issuing Lender shall not be required under this Section 2.1(b)), and the
Borrower shall make arrangements satisfactory to such Issuing Lender with
respect to any outstanding Letters of Credit previously issued by such Issuing
Lender.
(c)    Any additional bank, financial institution or other entity which the
Borrower selects to offer a participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.1(b)(ii) shall execute a New
Lender Supplement with the


18



--------------------------------------------------------------------------------





Borrower and the Administrative Agent, substantially in the form of Exhibit F,
whereupon such bank, financial institution or other entity (herein called a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 1.1 shall be deemed to be amended to add the name
and Commitment of such New Lender, provided that the Commitment of any such new
Lender shall be in an amount not less than $5,000,000.
(d)    Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.1(b)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1 shall be deemed to be
amended to so increase the Commitment of such Lender.
(e)    Notwithstanding anything to the contrary in this Section 2.1, (i) in no
event shall any increase effected pursuant to this Section 2.1 cause the Total
Commitments hereunder to exceed $2,000,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.
(f)    On the effective date of each increase in the Commitments pursuant to
this Section 2.1 and notwithstanding other provisions of this Agreement to the
contrary (i) the Lenders shall make such payments as shall be directed by the
Administrative Agent in order that the outstanding Loans shall be held ratably
by the Lenders based on their respective Commitments and (ii) participations in
outstanding Letters of Credit shall be deemed to be reallocated according to the
respective Commitments of the Lenders. Payments of interest, fees and
commissions with respect to the Loans and Letters of Credit shall be made to
give effect to any adjustments in the Loans and participations in the Letters of
Credit made pursuant to this Section 2.1.
(g)    On the effective date of each increase in the Commitments pursuant to
this Section 2.1, the conditions set forth in paragraphs (b), (c), (e) (with
appropriate modifications) and (f) of Section 5.1 and Section 5.3 shall have
been satisfied with respect to such increased Commitments as if such paragraphs
applied to such increase, mutatis mutandis.

2.2.    Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice, which notice must be
executed by a Responsible Officer of the Borrower and received by the
Administrative Agent prior to (a) 11:00 A.M., New York City time, two Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 1:00 P.M., New York City time, on the requested Borrowing Date, in the case
of ABR Loans. Each such notice shall specify (i) the amount to be borrowed, (ii)
the requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans, or a combination thereof and (iv) if the borrowing is to be
entirely or partly of Eurodollar Loans, the respective lengths of the initial
Interest Periods therefor. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y) in the case of Eurodollar Loans,


19



--------------------------------------------------------------------------------





$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that a
borrowing under the Commitments that is an ABR Loan may be in any aggregate
amount that is required to finance the reimbursement of all or a part of an LC
Disbursement as contemplated by Section 3.5. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in Section 9.2 prior to 3:00
P.M, New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders promptly upon
receipt thereof and in like funds as received by the Administrative Agent;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 3.5 shall be remitted by the Administrative Agent to the
applicable Issuing Lender.

2.3.    Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Facility Fee for the period from and including the
first day of the Commitment Period to and excluding the Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Commitment
of such Lender (or, following termination of the Commitment of such Lender, on
the average daily amount of the Exposure of such Lender) during the period for
which payment is made, payable in arrears on the last day of each March, June,
September and December and on the Termination Date and, following termination of
the Commitments, on demand.
(b)    The Borrower agrees to pay to the Administrative Agent for its own
account any fees separately agreed to by the Borrower and the Administrative
Agent in writing.
(c)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (including the Issuing Lender) a Letter of Credit
Participation Fee with respect to its participations in Letters of Credit, which
shall accrue at the Letter of Credit Participation Fee Rate on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Lender a fronting fee (the “Letter of Credit
Fronting Fee”), which shall accrue at the rate per annum separately agreed with
such Issuing Lender on the average daily amount of the LC Exposure of such
Issuing Lender (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal, extension or
administration of any Letter of Credit or processing of drawings thereunder,
such standard fees of each Issuing Lender as in effect as of the Effective Date
having been disclosed in writing to Borrower prior to the Effective Date. Letter
of Credit Participation Fees and Letter of Credit Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on each such last day,


20



--------------------------------------------------------------------------------





commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing
Lender pursuant to this paragraph shall be payable within 15 Business Days after
demand.

2.4.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 7). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
Effective Date until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.8.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount therein for each Lender, in which shall be recorded (i)
the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

2.5.    Prepayments and Termination or Reduction of Commitments. (a)  The
Borrower may, upon not less than three Business Days’ notice to the
Administrative Agent, terminate or reduce the unutilized amount of the
Commitments. Any reduction of the Commitments shall be in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof and shall reduce
permanently the Commitments then in effect.


21



--------------------------------------------------------------------------------





(b)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon at least three Business Days’
irrevocable notice to the Administrative Agent. Each such notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.15
and (except in the case of ABR Loans) accrued interest to but excluding such
date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2.6.    Conversion and Continuation Options. ABR Loans may, at any time, be
converted into Eurodollar Loans and Eurodollar Loans may, on the last day of any
Interest Period applicable thereto, be converted into ABR Loans or continued as
Eurodollar Loans (the date of any such conversion, the “Conversion Date”), as
follows:
(a)    In order to continue outstanding Eurodollar Loans as Eurodollar Loans for
another Interest Period, or to convert ABR Loans to Eurodollar Loans, the
Borrower shall give the Administrative Agent irrevocable notice thereof prior to
11:00 A.M. New York City time, two Business Days before the first day of the
Interest Period to be applicable to such continued or converted Eurodollar
Loans, which notice shall specify the length of the Interest Period requested by
the Borrower to be applicable to such Loans.
(b)    No Loan may be converted into, or continued as, a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such a continuation.
(c)    If the Borrower fails to give a notice as described above in this Section
2.6 to continue an outstanding Eurodollar Loan or to convert such Loan to an ABR
Loan, or if such continuation or conversion is not permitted pursuant to
paragraph (b) above, such Loans shall be automatically converted to ABR Loans on
the last day of the then expiring Interest Period applicable to such Loans.
(d)    The Administrative Agent shall promptly notify each Lender of each notice
received by the Administrative Agent from the Borrower pursuant to this Section
2.6.

2.7.    Minimum Amounts and Maximum Number of Tranches. All borrowings,
prepayments, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than five Eurodollar Tranches outstanding at any time.


22



--------------------------------------------------------------------------------






2.8.    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin therefor.
(b)    Each ABR Loan shall bear interest for each day from the applicable
Borrowing Date at a rate per annum equal to the ABR plus the Applicable Margin
therefor.
(c)    If all or a portion of (i) the principal amount of any Loan or
reimbursement obligation in respect of any LC Disbursement, (ii) any interest
payable thereon or (iii) any fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, to the extent permitted by applicable law, bear
interest at a rate per annum which is equal to the rate applicable to ABR Loans
pursuant to Section 2.8(b) plus 2% from the date of such non-payment to (but
excluding) the date on which such amount is paid in full (after as well as
before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand and on the Termination Date.

2.9.    Computation of Interest and Fees. (a)  Interest calculated on the basis
of the Prime Rate shall be calculated on the basis of a 365‑ (or 366-, as the
case may be) day year for the actual days elapsed; and, otherwise, interest and
Facility Fees, Letter of Credit Participation Fees and Letter of Credit Fronting
Fees shall be calculated on the basis of a 360‑day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall deliver to the Borrower upon request a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a) or (b).

2.10.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower, absent manifest error) that
the Eurodollar Rate cannot be determined by any of the means set forth in the
definition of “Eurodollar Rate” or by reason of circumstances affecting the
eurodollar market, quotations of interest rates for the relevant deposits are
not being provided to JPMorgan in the relevant amount or for the relevant
maturities for purposes of determining the Eurodollar Rate for such Interest
Period (including because the Screen Rate is not available or published on a
current basis), or
(ii)     the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by


23



--------------------------------------------------------------------------------





such Lenders, absent manifest error) of making or maintaining their affected
Loans during such Interest Period, the Administrative Agent shall give facsimile
or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any ABR Loans that were to have been converted on the first day
of such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the first day of
such Interest Period, to ABR Loans. Each such Lender shall promptly notify the
Administrative Agent upon any change in such determination of the adequacies and
fairness of the Eurodollar Rate, and the Administrative Agent shall promptly
withdraw its notice to the Borrower following receipt of such notices from the
Required Lenders. Until such withdrawal by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurodollar Loans.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.10(b), only to the extent the
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any interest election request that requests the
conversion of any borrowing to, or continuation of any borrowing as, a
Eurodollar borrowing shall be ineffective, and (y) if any borrowing request
requests a Eurodollar borrowing, such borrowing shall be made as an ABR
borrowing; provided that, if such alternate


24



--------------------------------------------------------------------------------





rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

2.11.    Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrower
from the Lenders hereunder, and, except as provided in Section 2.21, each
payment by the Borrower of any Facility Fee or Letter of Credit Participation
Fee hereunder, except as provided in Section 2.21, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Loans, and any reduction of the Commitments of the Lenders shall be made pro
rata according to the Percentages of the Lenders, in each case except to the
extent another provision of this Agreement specifies a different treatment. All
payments (including prepayments) to be made by the Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without set
off or counterclaim and shall be made prior to 4:00 P.M., New York City time, on
the due date thereof to the Administrative Agent (except payments to be made
directly to the Issuing Lender as expressly provided herein), for the account of
the Lenders, at the Administrative Agent’s office specified in Section 9.2, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. If such Lender’s pro rata share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
repayment of such amount with interest thereon at the rate per annum otherwise
applicable to such Loans hereunder, on demand, from the Borrower and, upon such
payment, no further interest shall be payable with respect to such amount. The
payment of interest by a Lender to the Administrative Agent pursuant to this
Section 2.11(b) shall not be deemed to be a waiver of any right the Borrower may
have against such Lender for such Lender’s failure to make Loans to the Borrower
as required hereunder.

2.12.    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement (a) such Lender shall
promptly give notice thereof to the Borrower and the


25



--------------------------------------------------------------------------------





Administrative Agent, (b) the commitment of such Lender hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert ABR Loans to
Eurodollar Loans shall forthwith be cancelled and (c) such Lender’s outstanding
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.

2.13.    Additional Costs. (a) If, as a result of any Regulatory Change:
(i)    any Lender or any Issuing Lender shall be subject to any tax of any kind
whatsoever with respect to amounts payable to it under this Agreement, or the
basis of taxation of payments to such Lender or such Issuing Lender in respect
thereof is changed (except, in each case, for Non-Excluded Taxes covered by
Section 2.14, taxes described in clauses (x) through (z) of Section 2.14(a), net
income taxes, franchise taxes, and branch profits taxes, and changes in the rate
of tax on the overall net income of such Lender); or
(ii)    any reserve, special deposit, capital adequacy, liquidity, compulsory
loan or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, any Lender or any
Issuing Lender, which requirements are generally applicable to extensions of
credit or other assets of, or deposits with or other liabilities of, such Lender
or such Issuing Lender, are imposed, modified, or deemed applicable; or
(iii)    any other condition, cost or expense (other than taxes) affecting this
Agreement, any Loans or any Letter of Credit or participation therein is imposed
on any Lender or any Issuing Lender after the date hereof, which condition, cost
or expense (other than taxes) is generally applicable to loans made by such
Lender or such Issuing Lender; and
any Lender or any Issuing Lender, as the case may be, determines that, by reason
thereof, the cost to such Lender or Issuing Lender (or a holding company of any
Lender or Issuing Lender) of making, continuing, converting or maintaining its
Commitment or any of its Loans to the Borrower, or the cost (including reduced
rate of return) to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit, as the case may be, is increased or any amount
receivable by such Lender or Issuing Lender hereunder in respect of any of such
Loans or Letters of Credit is reduced or the rate of return on such Lender’s or
Issuing Lender’s (or holding company’s) capital is reduced (taking into
consideration such Lender’s or holding company’s policies with respect to
capital adequacy and liquidity), in each case by an amount reasonably deemed by
such Lender or Issuing Lender to be material (such increases in cost and
reductions in amounts receivable being herein called “Additional Costs”), then
the Borrower shall pay to such Lender or Issuing Lender, as the case may be,
upon its request the additional amount or amounts as will compensate such Lender
or Issuing Lender, as the case may be, for such Additional Costs within 15
Business Days after written notice of such Additional Costs is received by the
Borrower; provided, however, that if all or any such Additional Costs would not
have been payable or incurred but for such Lender’s or Issuing Lender’s
voluntary decision to designate a new Lending Office, the Borrower shall have no
obligation under this Section 2.13 to


26



--------------------------------------------------------------------------------





compensate such Lender or Issuing Lender for such amount relating to such
Lender’s or Issuing Lender’s decision; provided, further, that the Borrower
shall not be required to make any payments to such Lender or Issuing Lender for
Additional Costs incurred more than 60 days prior to the date that such Lender
or Issuing Lender, as the case may be, notifies the Borrower of such Lender’s or
Issuing Lender’s intention to claim compensation therefor.
(b)    Without limiting the effect of the provisions of Section 2.13(a) (but
without duplication thereof), the Borrower will pay to any Lender, within 15
Business Days of receipt by the Borrower of notice from such Lender, for each
day such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board as in effect on the date of this
Agreement, an additional amount determined by such Lender equal to the product
of the following:
(i)    the principal amount of the Eurodollar Loan;
(ii)    the remainder of (x) a fraction the numerator of which is the Eurodollar
Rate for such Eurodollar Loan and the denominator of which is one minus the rate
at which such reserve requirements are imposed on such Lender on such day minus
(y) such numerator; and
(iii)    1/360.
Such Lender shall request payment under this Section 2.13(b) by giving notice to
the Borrower as of the last day of each Interest Period for each Eurodollar Loan
(and, if such Interest Period exceeds three months’ duration, also as of three
months, or a whole multiple thereof, after the first day of such Interest
Period). Such notice shall specify the basis for requesting such compensation
and the method for determining the amount thereof. Such Lender shall provide any
evidence of such requirement to maintain reserves as the Borrower may reasonably
request.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Regulatory Change,
regardless of the date enacted, adopted, issued or implemented.
(d)    Each Lender will notify the Borrower and the Administrative Agent of any
Regulatory Change occurring after the date of this Agreement which will entitle
such Lender or Issuing Lender, as the case may be, to compensation pursuant to
Section 2.13(a) or (c) as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation. If such Lender or Issuing
Lender requests compensation under Section 2.13(a) or (c), the Borrower may, by
notice to such Lender or Issuing Lender, as applicable, require that such Lender
or Issuing Lender forward to the Borrower a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof.


27



--------------------------------------------------------------------------------





Determinations by any Lender or Issuing Lender for purposes of this Section 2.13
of the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made absent manifest error.

2.14.    Taxes. (a) All payments made by or on behalf of the Borrower under this
Agreement and any Notes shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) and branch profits taxes imposed on the
Administrative Agent or any Lender in a jurisdiction (or political subdivision
thereof) in which the Administrative Agent or such Lender is organized, in which
its applicable Lending Office is located, or as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), unless the Borrower is compelled by law
to make such deduction or withholding. If any such non-excluded taxes, levies,
imposts, duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”)
or any Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts they would
have received had no such obligation been imposed; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes that are (x) United States withholding taxes
(including United States federal, state and local backup withholding taxes)
resulting from any Requirement of Law in effect on the date such Lender becomes
a party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.17), (y) attributable to (i) such Lender’s designation
of a different Lending Office (provided that such Non-Excluded Taxes are imposed
at the time of the first payment to such Lender under this Agreement following
such designation and excluding any designation occurring pursuant to Section
2.16) or (ii) such Lender’s failure to comply with the requirements of paragraph
(e) of this Section 2.14 or (z) United States federal withholding taxes imposed
under FATCA.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Lender, as the case may be,


28



--------------------------------------------------------------------------------





certificates or other valid vouchers or receipts received by the Borrower
showing payment thereof. Subject to Section 2.14(a), if (i) the Borrower fails
to pay any such Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority, (ii) fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
the Borrower shall indemnify the Administrative Agent and the Lenders for such
amounts and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure in the
case of (i) and (ii), or any such direct imposition in the case of (iii).
(d)    Each Lender shall indemnify the Administrative Agent for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
(e)    Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non‑U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) (i) two copies of U.S. Internal Revenue Service Form W-8BEN
or W-8BEN-E (certifying as to entitlement to treaty benefits), Form W-8ECI
(claiming exemption from withholding because the income is effectively connected
with a U.S. trade or business) or Form W-8IMY (together with any applicable
underlying Internal Revenue Service forms), as applicable, (ii) in the case of a
Non‑U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit B and the applicable
Internal Revenue Service Form W-8, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non‑U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents, or (iii) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms, certificates, and statements shall be delivered by each
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Borrower or the Administrative Agent. In addition, each Lender shall deliver
such forms, certificates, and statements promptly upon the obsolescence or


29



--------------------------------------------------------------------------------





invalidity of any form previously delivered by such Lender, or upon the
reasonable request by the Borrower or the Administrative Agent. Each Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form, certificate, or statement to the Borrower (or any other form,
statement, or certification adopted by the U.S. taxing authorities for such
purpose). Each Lender agrees to (x) promptly notify the Administrative Agent and
Borrower if any fact set forth in any such form, certificate, or statement
ceases to be true and correct and (y) take such steps and may be reasonably
necessary to avoid any applicable Requirements of Law that Borrower make any
deduction or withholding for taxes from amounts payable to the Lender under this
Agreement. Notwithstanding any other provision of this paragraph, a Non U.S.
Lender shall not be required to deliver any form pursuant to this paragraph
after the date it becomes a party to this Agreement (or, in the case of any
Participant, after the date such Participant purchases the related
participation) that such Non U.S. Lender is not legally able to deliver.
Notwithstanding any other provision of this paragraph, the completion, execution
and submission of such documentation described in Section 2.14(e)(iii) shall not
be required if in a Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. For purposes of this Section 2.14(e), the term “Lender”
includes the Administrative Agent.
(f)    If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Lender incurred in
obtaining such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be


30



--------------------------------------------------------------------------------





construed to require any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
(g)    For purposes of this Section 2.14, the term “Lender” includes the Issuing
Lenders.
(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.15.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans,
after the Borrower has given a notice requesting or accepting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement, or (c) the making
of a prepayment of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if applicable, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to but excluding the last day of the relevant
Interest Period (or proposed Interest Period) at the applicable rate of interest
for such Loans provided for herein (excluding, however, the Applicable Margin)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.

2.16.    Change of Lending Office. Each Lender agrees that if it makes any
demand for payment under Sections 2.13 or 2.14, or if any adoption or change of
the type described in Section 2.12 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different Lending Office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 2.13 or 2.14, or would eliminate or
reduce the effect of any adoption or change described in Section 2.12.

2.17.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender (a) that requests reimbursement for amounts
owing pursuant to Sections 2.13 or 2.14 (for itself or its Participant) or for
which amounts are otherwise payable by the Borrower pursuant to Section 2.14,
(b) that is affected in the manner described in Section 2.12 and as a result
thereof any of the events described in clauses (b) or (c) of such Section occur,
(c) that is a Defaulting Lender, a Downgraded Lender, or a Declining Lender, or
(d) that does not consent to an amendment or waiver that requires the consent of
all Lenders (or all affected Lenders) and has been approved by the Required
Lenders, in each case, with a


31



--------------------------------------------------------------------------------





replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement
(or, if an Event of Default exists, the Required Lenders consent to such
replacement), (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par), without duplication, all Loans,
participations in LC Disbursements and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 2.15 if any outstanding Eurodollar Loan
owing to such replaced Lender shall be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (c) and (e)
(provided that the Borrower or the replacement bank or institution shall be
obligated to pay the registration and processing fee referred to therein) or
pursuant to other procedures reasonably agreed to by the Borrower and the
Administrative Agent (which may include a deemed assignment), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Sections 2.13 or 2.14, as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights which the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.
The Borrower shall have the right to terminate in full the Commitment of each
Lender requesting reimbursement pursuant to Section 2.13 or 2.14 by giving
notice to the Administrative Agent and such Lender (a “Removed Lender”). On the
date of any such termination, such Removed Lender’s Commitment shall terminate
and the Borrower shall pay all amounts owed to such Removed Lender hereunder.
Upon termination of such Removed Lender’s Commitment in accordance with this
Section 2.17, such Removed Lender shall cease to be a party hereto, and upon
such termination of such Removed Lender’s Commitment in accordance with this
2.17, the Total Commitments shall be reduced by the amount of such Removed
Lender’s Commitment. The termination of the Commitment of a Removed Lender
pursuant to this Section 2.17 shall not be deemed to be a waiver of any right
that (x) the Borrower, the Administrative Agent or any other Lender may have
against such Removed Lender or (y) such Removed Lender may have against the
Borrower. For the avoidance of doubt, participating interests in Letters of
Credit will be reallocated among the remaining non-Defaulting Lenders in
accordance with their respective Percentages upon termination of any such
Commitment. Notwithstanding the foregoing, no termination of a Commitment
pursuant to this Section 2.17 shall be effective unless the participating
interests in Letters of Credit are so reallocated or the Issuing Lenders are
otherwise satisfied the existing and future LC Exposure will be covered by the
Commitments of the remaining non-Defaulting Lenders and/or cash collateralized
by the Borrower.

2.18.    Extension Option. The Borrower may request that the Total Commitments
be renewed for additional one year periods by providing notice of such request
(such notice, an “Extension Notice”) to the Administrative Agent no more
frequently than once in a calendar year. If a Lender agrees, in its individual
and sole discretion, to extend its Commitment (an “Extending Lender”), it will
notify the Administrative Agent, in writing, of its decision to do so


32



--------------------------------------------------------------------------------





no later than the applicable deadline specified by the Extension Notice. The
Administrative Agent will notify the Borrower, in writing, of the Lenders’
decisions promptly following such deadline. The Extending Lenders’ Commitments
will be renewed for an additional one year from the then existing Termination
Date and such extended Termination Date shall become the Termination Date
(except as otherwise provided in this Section 2.18 as to Declining Lenders),
provided, that (i) more than 50% of the Total Commitments is extended or
otherwise committed to by Extending Lenders and any new Lenders, (ii) all
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date and (iii) no Default or Event of Default
exists, except (A) any representations and warranties which are explicitly
stated as having been made as of a specific date, which representations and
warranties shall be true and correct in all material respects on and as of such
date and (B) the representations and warranties set forth in Sections 4.2, 4.7
and 4.11 shall not be required to be restated. Any Lender that declines or does
not respond to the Borrower’s request for commitment renewal (a “Declining
Lender”) will have its Commitment terminated on the earlier of (i) the then
existing Termination Date (without regard to any renewals by other Lenders) (the
“Existing Termination Date”) and (ii) the date such Declining Lender is replaced
in accordance with Section 2.17, and at such time the Borrower shall repay all
Loans, participations in LC Disbursements and other amounts owing to such
Declining Lender; provided that if any Declining Lender or any Lender holding a
Commitment with a Non-Extended Termination Date assigns all or any portion of
its Commitment prior to its termination pursuant Section 9.6(c) and the Assignee
of such Commitment agrees to extend the Termination Date of such assigned
Commitment until the latest applicable Termination Date of other then-existing
Commitments that have been extended pursuant to this Section 2.18, then the
Termination Date of such assigned Commitment shall automatically be extended to
the latest applicable Termination Date upon such assignment without the consent
of the Administrative Agent or any other Lender. The Borrower will have the
right to accept commitments from third party financial institutions subject to
the consent of the Administrative Agent and the Issuing Lenders (such consent of
the Administrative Agent or the Issuing Lenders not to be unreasonably withheld)
in an amount up to the amount of the Commitments of any Declining Lenders. The
Borrower may extend the Termination Date no more than twice following the
Effective Date pursuant to this Section 2.18.

2.19.    [Reserved]

2.20.    [Reserved]

2.21.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, to the fullest extent permitted by applicable
law, the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
(a)    such Defaulting Lender’s Facility Fee shall cease to accrue on the
unfunded Commitment of such Defaulting Lender;


33



--------------------------------------------------------------------------------





(b)    the Commitment and Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.1 to the extent set forth therein), and such
Defaulting Lender’s right to approve or disapprove any amendment, waiver,
consent or other modification with respect to this Agreement shall be restricted
as set forth in Section 9.1;
(c)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Lender hereunder; third, if so
determined by the Administrative Agent or requested by any Issuing Lender, to be
held as cash collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Borrower with the consent
of the Administrative Agent, not to be unreasonably withheld, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or Issuing Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or unreimbursed amount of any LC Disbursements in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of, and
unreimbursed amount of any LC Disbursements owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
unreimbursed amount of any LC Disbursements owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.21(c) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto;
(d)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:


34



--------------------------------------------------------------------------------





(i)    so long as no Default or Event of Default has occurred and is continuing,
all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Exposure plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lenders only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above and any cash collateral provided by the Defaulting Lender
pursuant to clause (c) above) in accordance with the procedures set forth in
Section 7 for so long as such LC Exposure is outstanding;
(iii)    if the Borrower or the Defaulting Lender cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above or
clause (c) above, as applicable, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.3(c)) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.3(c) shall be adjusted in accordance with such non-Defaulting Lenders’
Percentages; and
(v)    if any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.3(c) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the non-defaulting Issuing
Lenders until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(e)    so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Defaulting Lender or the Borrower in accordance with
Section 2.21(c) or (d). Participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein).
In the event that the Administrative Agent, the Borrower and each Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Administrative Agent will
so notify the parties hereto, whereupon the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par (plus accrued interest) such of


35



--------------------------------------------------------------------------------





the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Percentage, whereupon such Lender shall cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Cash collateral (or the appropriate portion thereof) furnished by or on behalf
of the Borrower pursuant to clause (d) above shall be released promptly
following (i) the elimination of the applicable LC Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
Administrative Agent’s good faith determination that there exists excess cash
collateral; provided, however, (x) that cash collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of an Event
of Default, and (y) the Person providing cash collateral and any Issuing Lender,
as applicable, may agree that such cash collateral shall not be released but
instead held to support future obligations.
(f)    Termination/Reduction of Defaulting Lenders. The Borrower shall have the
right, subject to consent of the Required Lenders (excluding the Commitment and
Exposure of such Defaulting Lender), to (i) reduce such Defaulting Lender’s
Commitment to be equal to the amount of such Defaulting Lender’s outstanding
Loans (and participations Letters of Credit) at the time such Lender becomes a
Defaulting Lender (but not before consent of Required Lenders is obtained), by
giving notice to such Defaulting Lender and the Administrative Agent or (ii)
terminate in full the Commitment of such Defaulting Lender by giving notice to
the Administrative Agent and such Defaulting Lender (but not before consent of
Required Lenders is obtained). On the date of any termination pursuant to the
foregoing clause (ii), such Defaulting Lender’s Commitment shall terminate and
the Borrower shall pay all amounts owed to such Defaulting Lender hereunder.
Upon termination of such Defaulting Lender’s Commitment in accordance with this
Section 2.21(f), such Defaulting Lender shall cease to be a party hereto, and
upon such termination or reduction of such Defaulting Lender’s Commitment in
accordance with this Section 2.21(f), the Total Commitments shall be reduced by
the amount by which such Defaulting Lender’s Commitment is reduced or, in the
case of termination, by the amount of such Defaulting Lender’s Commitment. The
termination of the Commitment of a Defaulting Lender pursuant to this Section
2.21(f) shall not be deemed to be a waiver of any right that (x) the Borrower,
the Administrative Agent or any other Lender may have against such Defaulting
Lender or (y) such Defaulting Lender may have against the Borrower based on the
estimate described in the preceding sentence.

SECTION 3.     LETTERS OF CREDIT

3.1.    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender and in all respects consistent with the terms of this Agreement,
at any time and from time to time during the period


36



--------------------------------------------------------------------------------





from and including the Effective Date to the date which is 15 Business Days
prior to the Termination Date. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, any Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. No Issuing
Lender shall be required to issue any Letter of Credit if (i) the LC Exposure at
any time in respect of Letters of Credit issued by it would exceed its Letter of
Credit Commitment or (ii) any Lender’s Exposure would exceed its Commitment.

3.2.    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender) to the applicable
Issuing Lender and the Administrative Agent (three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section 3.3),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Lender, the Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form (it being understood that this Agreement shall
govern in the event of any inconsistency between any such application and this
Agreement) in connection with any request for the issuance of a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $500,000,000, (ii) the sum of the Total Exposures shall not exceed the
Total Commitments and (iii) the LC Exposure in respect of Letters of Credit
issued by any Issuing Lender shall not exceed such Issuing Lender’s Letter of
Credit Commitment. Each Issuing Lender shall notify the Administrative Agent
upon the issuance or amendment of any Letter of Credit of the terms of such
Letter of Credit or amendment and shall provide such other information with
respect to Letters of Credit issued by such Issuing Lender as the Administrative
Agent may request from time to time. Letters of Credit issued under the Existing
Credit Agreement which are outstanding on the Effective Date shall be deemed to
be Letters of Credit issued under this Agreement on the Effective Date.

3.3.    Expiration Date. No Letter of Credit shall expire later than the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the date which is one year following the Termination
Date; provided that (A) with respect to any Letter of Credit having an
expiration date beyond the Termination Date, the Borrower shall cash
collateralize such Letter of Credit at least 30 days prior to the Termination
Date in an amount equal to 101% of the amount of such Letter of Credit and
otherwise on terms satisfactory to the Administrative Agent and the


37



--------------------------------------------------------------------------------





applicable Issuing Lender or the Borrower shall provide to the applicable
Issuing Lender a standby letter of credit in an amount equal to the amount of
such Letter of Credit and otherwise in form and substance satisfactory to such
Issuing Lender, (B) no Letter of Credit may terminate after the Existing
Termination Date if, after giving effect to such Letter of Credit, the Total
Commitments of the Extending Lenders (including any entity that becomes a Lender
pursuant to Section 2.17) for the period following the Existing Termination Date
would be less than the Exposure of the Extending Lenders outstanding after the
Existing Termination Date and (C) the Letter of Credit participations of any
Declining Lender provided for in Section 3.4 shall terminate on the Existing
Termination Date; provided further that the stated amount of any Letter of
Credit with an expiration date beyond the Termination Date, by the terms of such
Letter of Credit, shall not be reinstated following any drawing thereunder after
the Termination Date (whether automatically or upon reimbursement of such
drawing).

3.4.    Participations. By the issuance, amendment, renewal or extension of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Lender or the Lenders, each Issuing Lender hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Lender, such Lender’s Percentage of each LC Disbursement made by the
Issuing Lender and not reimbursed by the Borrower on the date due as provided in
Section 3.5, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) any setoff, counterclaim, recoupment,
defense or other right that such Lender may have against the applicable Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, any Issuing
Lender, any Lender or any other Person, (iv) any breach of this Agreement or any
other Loan Document by the Borrower or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5.    Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 4:00 P.M., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 P.M., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 4:00 P.M., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that (a) if the unreimbursed amount of such LC Disbursement is $5,000,000 or
less or (b) if the unreimbursed amount of all LC Disbursements made by the
Issuing Lenders on any given Business Day is, in the aggregate, $5,000,000 or
less,


38



--------------------------------------------------------------------------------





the Borrower may reimburse such unreimbursed amount or, if the Borrower does not
do so the Administrative Agent may, in its discretion, finance such unreimbursed
amount on behalf of the Lenders with an ABR Loan in an equivalent amount (and,
if not promptly reimbursed by the Borrower, shall notify the Lenders of the
making of such ABR Loan). If the unreimbursed amount of such LC Disbursement(s)
is more than $5,000,000 and the Borrower fails to reimburse such LC
Disbursement(s) when due, or if the unreimbursed amount of such LC
Disbursement(s) is $5,000,000 or less and the Administrative Agent has not
funded an ABR Loan in accordance with the immediately preceding sentence, the
Administrative Agent shall notify each Lender of the unreimbursed amount of each
applicable LC Disbursement and such Lender’s Percentage thereof. Promptly
following receipt of such notice (or notice that the Administrative Agent has
funded an ABR Loan in accordance with the immediately preceding sentence), each
Lender shall pay to the Administrative Agent its Percentage of the unreimbursed
amount of each such LC Disbursement (it being understood that each Lender hereby
agrees to pay such amount notwithstanding that any condition to the making of a
Loan hereunder may not be satisfied), in the same manner as provided in Section
2.2 with respect to Loans made by such Lender (and Section 2.11(b) shall apply,
mutatis mutandis, to the payment obligations of the Lenders to the
Administrative Agent pursuant to this Section 3.5), and the Administrative Agent
shall promptly pay to the applicable Issuing Lender the amounts so received by
it from the Lenders. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Lender for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall be treated as an ABR Loan that is
immediately due and payable in the principal amount of such LC Disbursement.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Lender or, to the extent that Lenders
have made payments pursuant to this Section to reimburse such Issuing Lender,
then to such Lenders and such Issuing Lender as their interests may appear.

3.6.    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Lender, nor any of their
directors, officers, employees, affiliates and agents, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),


39



--------------------------------------------------------------------------------





any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Lender; provided that the foregoing
shall not be construed to excuse any Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Lender’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by final and
nonappealable judgment) in (i) making payment under any Letter of Credit against
presentation of a draft or other document that on its face does not comply with
the terms of such Letter of Credit, (ii) failing to make payment under any
Letter of Credit against presentation of any draft or other document that is in
strict compliance with the terms of such Letter of Credit or (iii) retaining
drafts or other documents presented under a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

3.7.    Disbursement Procedures. Each Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Lender and the Lenders with respect to any such LC Disbursement.

3.8.    Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement by
payment or by an ABR Loan, at the rate per annum then applicable to ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
one Business Day of the date when due pursuant to Section 3.5, then Section
2.8(c) shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 3.5 to reimburse an
Issuing Lender shall be for the account of such Lender to the extent of such
payment.

3.9.    Replacement of the Issuing Lender. An Issuing Lender may be replaced at
any time (i) by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender or (ii) at the
Borrower’s election by written notice to the Administrative Agent and the
Issuing Lender to be replaced but only if the credit rating of the Lender to be
replaced as Issuing Lender is not, at the time of such election, reasonably
acceptable to the Borrower. The Administrative Agent shall notify the Lenders of
any


40



--------------------------------------------------------------------------------





such replacement of an Issuing Lender. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Lender pursuant to Section 2.3(c). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

SECTION 4.     REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, as the
case may be, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender that:

4.1.    Financial Condition. (i) The consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2017 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by PricewaterhouseCoopers LLP, and (ii) the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2018 and the related consolidated statements of income and of cash flows for the
three-month period ended on such date, copies of which have been included,
respectively, in the Borrower’s Annual Report on Form 10-K and Quarterly Report
on Form 10-Q for the fiscal year and three-month period, respectively, ended as
of such dates, as filed with the Securities and Exchange Commission, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such dates, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year and three-month period, respectively, then ended. Such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the period
involved (subject, in the case of unaudited interim financial statements, to
normal year-end adjustments).

4.2.    No Change. Since December 31, 2017, there has been no development or
event which has had a Material Adverse Effect.

4.3.    Corporate Existence. The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (b) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4.    Corporate Power; No Legal Bar. The execution, delivery, and performance
by the Borrower of this Agreement and any Note are within its corporate powers,


41



--------------------------------------------------------------------------------





have been duly authorized by all necessary corporate action, and do not violate
any provision of law or any agreement, indenture, note, or other instrument
binding upon or affecting it or its charter or by‑laws or give cause for
acceleration of any of its Indebtedness, except to the extent that such
violation or acceleration would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

4.5.    Authorization; Enforceability. All authorizations, approvals, and other
actions by, and notices to and filings with all Governmental Authorities
required for the due execution, delivery and performance of this Agreement and
any Note have been obtained or made and are in full force and effect, except to
the extent that the failure to obtain or make, or to have in full force and
effect, such authorizations, approvals, other actions, notices and filings would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of this Agreement and each Note executed in connection herewith is a
legally valid and binding obligation of the Borrower enforceable in accordance
with its terms except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles relating to or
limiting creditors’ rights generally.

4.6.    ERISA. (a)  No (i) “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code), (ii) failure to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), (iii) “reportable event” (herein defined as any of the events set
forth in Section 4043(c) of ERISA or the regulations thereunder), or (iv)
termination of a Plan subject to Title IV or ERISA has occurred, and (b) no Lien
in favor of the PBGC has arisen, for each of (a) and (b), in the last five years
with respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

4.7.    No Material Litigation. There are no legal or arbitral proceedings or
any proceedings by or before any governmental or regulatory authority or agency,
now pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Significant Subsidiary of the Borrower which have not been
disclosed in public filings with the Securities and Exchange Commission (a) that
would reasonably be expected to have a Material Adverse Effect or (b) with
respect to any of the Loan Documents.

4.8.    Taxes. The Borrower and its Significant Subsidiaries that file
consolidated income tax returns with the Borrower have filed all United States
Federal income tax returns and all other tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any such Significant Subsidiary,
except (a) any taxes that are being or promptly will be contested in good faith
by appropriate actions or proceedings and for which the Borrower or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) any tax returns or taxes to the extent
that the failure to file such tax returns or pay such taxes would not reasonably
be expected to have a Material Adverse Effect.

4.9.    Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for general corporate and working capital purposes, including to
refinance the Existing Credit Agreement. Letters of Credit shall be issued for
general corporate purposes of the Borrower. No part of the proceeds of any
Loans, and no other extensions of credit hereunder,


42



--------------------------------------------------------------------------------





will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect.

4.10.    No Default. Neither the Borrower nor any of its Significant
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material
Adverse Effect and no Default or Event of Default has occurred and is
continuing. The execution, delivery and performance of the Loan Documents do not
contravene any provision of the SCE Indenture.

4.11.    Environmental Matters. The Borrower and its Significant Subsidiaries do
not have liabilities under Environmental Laws or relating to Materials of
Environmental Concern that have not been disclosed in public filings with the
Securities and Exchange Commission as of the Effective Date that would
reasonably be expected to have a Material Adverse Effect.

4.12.    Anti-Corruption Laws and Sanctions. None of the Borrower, any
Subsidiary, any of their respective directors or officers, or, to the knowledge
of the Borrower or such Subsidiary, any of their respective employees or agents
that will act in any capacity in connection with or benefit from the credit
facility established hereunder (a) is a Sanctioned Person, or (b) has taken any
action, directly or, to the knowledge of the Borrower, indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws, any
Anti-Money Laundering Law, or Sanctions applicable to such Persons. The Borrower
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by the Borrower and its Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) with the Anti-Corruption Laws. Each of the Borrower and its
Subsidiaries, and to the knowledge of Borrower, each director, officer, employee
and agent of Borrower and each such Subsidiary, is in compliance in all material
respects with the Anti-Corruption Laws and the Sanctions applicable to such
Persons. No proceeds of any Loan or Letter of Credit or other transaction
contemplated by this Agreement will be used in a manner that would result in a
violation of any applicable Anti-Corruption Laws or Sanctions applicable to any
party hereto.

4.13.    EEA Financial Institutions.    None of the Borrower or any of its
Subsidiaries is an EEA Financial Institution.

SECTION 5.     CONDITIONS PRECEDENT

5.1.    Effective Date. The Effective Date shall occur on the date on which the
following conditions precedent are satisfied:
(a)    Execution of Agreement. (i) This Agreement shall have been executed and
delivered by a duly authorized officer of each of the Borrower and the
Administrative Agent and (ii) the Administrative Agent shall have received an
executed counterpart hereof (or a copy thereof by facsimile transmission) from
each Lender listed on Schedule 1.1.
(b)    Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated as of such Effective Date, substantially in
the form of Exhibit


43



--------------------------------------------------------------------------------





C, executed by any Responsible Officer and the Secretary or any Assistant
Secretary of the Borrower, and attaching the documents referred to in Sections
5.1(c) and (d).
(c)    Corporate Proceedings. The Administrative Agent shall have received a
copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents and (ii) the
borrowings contemplated hereunder.
(d)    Corporate Documents. The Administrative Agent shall have received a copy
of the articles of incorporation and by-laws of the Borrower.
(e)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, in each case in form and substance reasonably
acceptable to the Administrative Agent, with a copy for each Lender:
(i)    the executed legal opinion of Barbara E. Mathews, Vice President,
Associate General Counsel, Chief Governance Officer and Corporate Secretary to
the Borrower; and
(ii)    the executed legal opinion of Munger, Tolles & Olson LLP, counsel to the
Borrower.  
(f)    Approvals. All governmental and third party approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby shall have been obtained and be in full force
and effect.
(g)    SCE Credit Agreement. The “Effective Date” pursuant to Section 5.1 of the
SCE Credit Agreement shall have occurred.
(h)    Fees and Expenses. All fees and expenses required to be paid by the
Borrower on or prior to the Effective Date in connection with this Agreement
shall have been paid.
(i)    Existing Credit Agreement. All commitments outstanding under the Existing
Credit Agreement shall be, concurrently with the Effective Date, replaced with
the Commitments hereunder (and the Borrower shall have paid to the lenders under
the Existing Credit Agreement, with respect to such replaced commitments and any
loans outstanding in respect thereof, all accrued interest and fees thereon and
other amounts outstanding in respect thereof, in each case as directed by the
Administrative Agent).

5.2.    [Reserved]

5.3.    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan requested to be made by it on any date (including, without
limitation, its initial Loan) and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit to be issued by it on any date is subject to the
satisfaction of the following conditions precedent:


44



--------------------------------------------------------------------------------





(a)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except (i) any representations and warranties which are
explicitly stated as having been made as of a specific date, which
representations and warranties shall be true and correct in all material
respects on and as of such date and (ii) the representations and warranties set
forth in Sections 4.2, 4.7 and 4.11 shall not be required to be restated on any
date (including, for the avoidance of doubt, any Borrowing Date) other than the
Effective Date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or the Letters of Credit requested to be issued, amended, renewed or
extended, on such date.
Each borrowing or request for a Letter of Credit (or extension thereof) by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date thereof that the conditions contained in this Section
5.3 have been satisfied.

SECTION 6.     COVENANTS
The Borrower hereby agrees that, on and after the Effective Date, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
amount is owing to any Lender or the Administrative Agent hereunder or under any
other Loan Document:

6.1.    Financial Statements; Certificates. The Borrower shall furnish to the
Administrative Agent, who shall forward to each Lender:
(a)    as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income, retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a qualification arising out of the scope
of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing;
(b)    as soon as practicable, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower (beginning with the fiscal quarter ended March 31, 2018, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of the Borrower and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year‑end audit
adjustments);
(c)    within fourteen days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders generally,
and within


45



--------------------------------------------------------------------------------





three days after the same are filed, notice by electronic mail of the filing of
any financial statements and reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;
(d)    promptly, (x) such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender through the Administrative
Agent for purposes of compliance with the Patriot Act.
(e)    concurrently with the delivery of any quarterly or annual financial
statements pursuant to this Section 6.1, a certificate of a Responsible Officer
(i) stating that, to the best of each such Responsible Officer’s knowledge, the
Borrower during such period has observed or performed all of its covenants and
other agreements in this Agreement and the other Loan Documents to be observed
or performed by it, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) containing all information and calculations necessary for determining
compliance by the Borrower with the provisions of Section 6.8 of this Agreement
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be.
All such financial statements in (a) and (b) shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).
Documents required to be delivered pursuant to paragraph (a), (b) or (c) of this
Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile transmission or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


46



--------------------------------------------------------------------------------





The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information”.

6.2.    Compliance; Maintenance of Existence. The Borrower will, and will cause
each of its Significant Subsidiaries to, (a) comply with all Requirements of Law
and material Contractual Obligations except to the extent that failure to comply
therewith would not materially and adversely affect the ability of the Borrower
to perform its obligations hereunder; and (b)(i) preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except in the case of clauses (i) and
(ii) above, as permitted by Section 6.5 and except, in the case of clause (ii)
above, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

6.3.    Inspection of Property; Books and Records; Discussions. The Borrower
will, and will cause each of its Significant Subsidiaries to, (a) keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender (not more frequently than once per year if no
Default or Event of Default exists) upon reasonable notice to the Borrower to
visit and inspect its properties and request and obtain copies of its financial
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Significant Subsidiaries with officers
of the Borrower and such Significant Subsidiaries and with their independent
certified public accountants; provided, that any such visits or inspections
shall be subject to such conditions as the Borrower and each of its Significant
Subsidiaries, as the case may be, shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that neither the
Borrower nor any Significant Subsidiary shall be required to disclose to any
Lender or its agents or representatives any information that is subject to the
attorney-client


47



--------------------------------------------------------------------------------





privilege or attorney work-product privilege properly asserted by the applicable
Person to prevent the loss of such privilege in connection with such information
or which is prevented from disclosure pursuant to a confidentiality agreement
with third parties.

6.4.    Notices. The Borrower shall promptly give notice to the Administrative
Agent, and the Administrative Agent shall in turn give notice to each Lender,
of:
(a)    the occurrence of any Default or Event of Default;
(b)    any downgrade in the senior unsecured non credit-enhanced debt ratings of
the Borrower issued by S&P or Moody’s; and
(c)    any litigation or proceeding or, to the knowledge of the Borrower,
investigation that relates to any Loan Document.
Each notice pursuant to clause (a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

6.5.    Limitation on Fundamental Changes. The Borrower will not enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, except that:
(a)    the Borrower may be merged or consolidated with another Person so long as
the Borrower is the continuing or surviving corporation and after giving effect
to such merger or consolidation, no Default or Event of Default shall have
occurred or be continuing; and
(b)    the Borrower may be merged or consolidated with, or sell all or
substantially all of its property, business and assets to, another Person
organized under the laws of a state or territory of the United States so long
as, if the Borrower is not the continuing or surviving corporation, (i) the
senior unsecured non credit-enhanced debt rating of the survivor or purchaser
shall be at least the higher of (x) BBB- by S&P and Baa3 by Moody’s and (y) the
ratings by such rating agencies of the Borrower’s senior unsecured non
credit-enhanced debt in effect before the earlier of the occurrence or the
public announcement of such event, (ii) the survivor or purchaser shall assume
the Borrower’s obligations hereunder in accordance with documentation reasonably
acceptable to the Administrative Agent and (iii) after giving effect to such
merger, consolidation or sale, no Default or Event of Default shall have
occurred or be continuing.

6.6.    [Reserved].

6.7.    Disposition of Property. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, dispose of a substantial portion of its property,
whether now owned or hereafter acquired (except (i) dispositions of inventory in
the ordinary course of business, (ii) disposition of obsolete or worn out
property in the ordinary course of business and (iii)


48



--------------------------------------------------------------------------------





dispositions of assets having a value, in the aggregate for all such
dispositions from and after the Effective Date, not exceeding 50% of the book
value of the consolidated assets of the Borrower and its Subsidiaries as
reflected on the financial statements most recently furnished by the Borrower to
the Administrative Agent pursuant to Section 6.1(a) or (b) prior to such
disposition; provided, that if no financial statements have been provided
pursuant to Section 6.1(a) or (b) since the Effective Date, as reflected on the
most recent financial statements referred to in Section 4.1).

6.8.    Consolidated Capitalization Ratio. The Borrower shall not permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter to
exceed 0.70 to 1.0.

6.9.    Limitation on Liens. The Borrower shall not permit SCE or any
Significant Subsidiary of SCE to create, incur, assume or suffer to exist any
Lien upon any of SCE’s or such Significant Subsidiary of SCE’s property, assets
or revenues, whether now owned or hereafter acquired, except for Liens not
prohibited by the SCE Indenture.

6.10.    Payment of Taxes. The Borrower shall, and shall cause its Significant
Subsidiaries (so long as it is a consolidated subsidiary of the Borrower) to,
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and governmental charges
or levies imposed upon any of them or their income or profits, except where (a)
the amount or validity thereof is currently being contested in good faith by
appropriate actions or proceedings, (b) to the extent required by GAAP, reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or (c) the failure to do so would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.11.    Ownership of SCE. The Borrower shall at all times legally and
beneficially own all of the common stock of SCE.

6.12.    No Liens on Common Stock. The Borrower shall not create, incur, assume
or suffer to exist any Lien on the Capital Stock of SCE.

6.13.    Clauses Restricting SCE Distributions. The Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into or suffer to exist or
become effective any contractual restriction on the ability of SCE to pay
dividends on, or make other distributions or payments with respect to, the
Capital Stock of SCE held by the Borrower, except for such restrictions (a)
existing under or by reason of any restrictions existing on the Effective Date,
(b) that are a Requirement of Law or (c) that are created, exist or become
effective as a result of the issuance by SCE or one of its Subsidiaries after
the Effective Date of securities the terms of which provide that dividends,
distributions or payments with respect to Capital Stock may not be paid or made
during the time period when distributions or interest on such securities have
been deferred or have not been paid in full.

6.14.    Compliance with Anti-Corruption Laws and Sanctions. (a) The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees


49



--------------------------------------------------------------------------------





and agents (acting in their capacity as such) with Anti-Corruption Laws and
Sanctions applicable to such Persons.
(b)    The Borrower will not request any borrowing or Letter of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any borrowing or Letter of Credit, directly or indirectly, (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing, or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 7.     EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due in
accordance with the terms hereof, or to pay any interest on any Loan, or any
other amount payable hereunder, within 5 Business Days after any such amount
becomes due in accordance with the terms hereof;
(b)    Any representation or warranty made to the Administrative Agent or any
Lender in connection with the execution and delivery of this Agreement or any
other Loan Document or the making of Loans hereunder proves to have been
incorrect in any material respect when made;
(c)    The Borrower shall default in the performance of (i) any agreement
contained in Section 6.5, 6.8, 6.9, 6.11 or 6.14(b) of this Agreement or (ii)
any other term, covenant, or provision contained in this Agreement or any other
Loan Document (other than as provided in paragraphs (a) and (b) of this Section)
and, in the case of any default under this clause (ii), such default shall
continue unremedied for 30 days after the Administrative Agent shall have given
notice thereof to the Borrower;
(d)    The Borrower or SCE shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as such debts become
due, (iii) make a general assignment for the benefit of its creditors, (iv)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (v) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (vi) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against the Borrower or
SCE in an involuntary case under such federal laws, or (vii) take any corporate
action for the purpose of affecting any of the foregoing;


50



--------------------------------------------------------------------------------





(e)    A case or other proceeding shall be commenced (including commencement of
such case or proceeding by way of service of process on the Borrower or SCE), in
any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
debts of the Borrower or SCE, (ii) the appointment of a trustee, receiver,
custodian, liquidator, or the like of the Borrower or SCE or of all or any
substantial part of the assets of the Borrower or SCE or (iii) similar relief in
respect of the Borrower or SCE under any law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts, or a
warrant of attachment, execution, or similar process shall be issued against a
substantial part of the property of the Borrower or SCE and such case,
proceeding, warrant, or process shall continue undismissed or unstayed and in
effect for a period of 45 days, or an order, judgment, or decree approving or
ordering any of the foregoing shall be entered in an involuntary case under such
federal bankruptcy laws;
(f)    (i) A trustee shall be appointed to administer any Plan under Section
4042 of ERISA, or the PBGC shall institute proceedings to terminate, or to have
a trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, (ii) the Borrower
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA), or (iii) any other event or condition shall occur or exist with respect
to a Plan and any of (i), (ii) or (iii) shall result in any liability which has
a Material Adverse Effect;
(g)    The Borrower or SCE shall (i) default in any payment of principal or
interest on any Indebtedness in an aggregate amount in excess of $200,000,000 or
in the payment of any guarantee thereof beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
guarantee was created; or (ii) default beyond any applicable grace period in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; provided, however, that if such default shall be cured by the
Borrower or SCE or waived by the holders of such Indebtedness and any
acceleration of maturity having resulted from such default shall be rescinded or
annulled, in each case in accordance with the terms of such agreement or
instrument, without any modification of the terms of such Indebtedness requiring
the Borrower or SCE to furnish additional or other security therefor reducing
the average life to maturity thereof or increasing the principal amount thereof,
or any agreement by the Borrower or SCE to furnish additional or other security
therefor or to issue in lieu thereof Indebtedness secured by additional or other
collateral or with a shorter average life to maturity or in a greater principal
amount, then any default hereunder by reason thereof shall be deemed likewise to
have been thereupon cured or


51



--------------------------------------------------------------------------------





waived unless payment of the Loans hereunder has been accelerated prior to such
cure or waiver;
(h)    There shall have been entered by a court of competent jurisdiction within
the United States and shall not have been vacated, discharged or stayed within
sixty (60) days from the entry thereof (or such longer period as may be provided
by law) one or more final judgments or final decrees for payment of money
against the Borrower or SCE involving in the aggregate a liability (to the
extent not paid or covered by insurance) in excess of $200,000,000; or
(i)    A Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (d) or (e) of this Section with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all obligations in respect of
LC Exposure, whether or not such obligations are contingent or unmatured and
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all obligations in respect of
LC Exposure, whether or not such obligations are contingent or unmatured and
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor for
the full amount thereof shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all obligations
in respect of the LC Exposure shall have been satisfied and all other
obligations of the Borrower hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.


52



--------------------------------------------------------------------------------






SECTION 8.     THE ADMINISTRATIVE AGENT

8.1.    Appointment. Each Lender hereby designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents; and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

8.3.    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

8.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The


53



--------------------------------------------------------------------------------





Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

8.6.    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates.


54



--------------------------------------------------------------------------------






8.7.    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as the Administrative Agent or a Co-Syndication or Documentation Agent,
as the case may be (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated, the Letters of Credit shall have
terminated or expired and the Loans shall have been paid in full, ratably in
accordance with such Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans or the termination or expiration of the Letters of Credit) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

8.8.    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Loan
Documents. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

8.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent at any time upon 30 days’ notice by notifying the Lenders
and the Borrower. Additionally, if the Lender then acting as the Administrative
Agent is (x) a Defaulting Lender and (y) the subject of a Bankruptcy Event, then
the Administrative Agent may be removed by the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents or is removed pursuant to the immediately preceding sentence,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, subject to approval by the Borrower, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. In the event that no such successor Administrative Agent is so
appointed by the Required Lenders within 30 days of the Administrative Agent’s
notice of resignation, the retiring Administrative


55



--------------------------------------------------------------------------------





Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
(subject to the approval of the Borrower) as provided above. After any removed
Administrative Agent’s removal or retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8 and Section 9.5 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

8.10.    The Co-Syndication and Documentation Agents. Neither the Co-Syndication
Agents nor the Documentation Agents (nor any of them individually) in their
respective capacities as such shall have any rights, duties or responsibilities
hereunder, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Co-Syndication Agents
or the Documentation Agents (or any of them individually) in their capacities as
Agents.

8.11.    Certain ERISA Matters. (a)  Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Agent and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection


56



--------------------------------------------------------------------------------





(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Agent and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that:
(i)    none of the Administrative Agent, or any Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Agent or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.


57



--------------------------------------------------------------------------------





(c)    The Administrative Agent, and each Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 9.     MISCELLANEOUS

9.1.    Amendments and Waivers. Subject to Section 2.10(b), the Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, enter into with the Borrower written amendments,
supplements, modifications or waivers hereto and to the other Loan Documents;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) (A) reduce the amount or extend the scheduled date of
maturity of any Loan or reimbursement obligation in respect of any LC
Disbursement, (B) alter the pro rata payment sharing requirements of the first
sentence of Section 2.11(a) (other than in connection with an amend and extend
transaction offered ratably to all similarly situated Lenders), (C) reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or (D) increase the amount or extend the termination
date of any Lender’s Commitment, in each case without the consent of each Lender
affected thereby, or (ii) amend, modify or waive any provision of this Section
or reduce the percentage specified in the definition of Required Lenders, in
each case without the written consent of all the Lenders or (iii) (A) amend,
modify or waive any provision of Section 8 without the written consent of the
then Administrative Agent or (B) amend, modify or waive any provision directly
affecting the rights or duties of any Issuing Lender without the written consent
of such Issuing Lender.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any document. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, modification, waiver or consent hereunder
except for matters described in clause (i) of the first paragraph of this
Section 9.1 (but only to the extent such Defaulting Lender would be adversely
disproportionately affected by such amendment, modification, waiver or consent)
requiring the consent of such affected Lender.


58



--------------------------------------------------------------------------------






9.2.    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, addressed as follows in the case
of the Borrower and the Administrative Agent, and as set forth in Schedule 1.1
in the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:
The Borrower:
Edison International
2244 Walnut Grove Avenue
Rosemead, California 91770
Attention: Manager of Cash Management
Fax: (626) 302‑1472

The Administrative Agent:
Loan and Agency Services Group
1111 Fannin, Floor 10
Houston, Texas 77002
Attention: Kimberly Brown
Fax: (713) 427-6307
and
Attention: Juan Javellana
Fax: (212) 270-3089



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.5, 2.6, 2.10 or 2.13 or Section 3
shall not be effective until received.

9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4.    Survival. (a) The agreements contained in Sections 2.13, 2.14, 2.15,
8.7, 9.5, 9.11, 9.12 and 9.13 shall survive the termination of this Agreement,
the expiration or termination of the Letters of Credit and the payment of the
Loans and all other amounts payable hereunder.
(b)    All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

9.5.    Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out‑of‑pocket costs and expenses
incurred in


59



--------------------------------------------------------------------------------





connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents including, without limitation, the reasonable fees and expenses of one
joint counsel to the Agents in connection with this Agreement and the other Loan
Documents, (b) to pay or reimburse each Lender and the Administrative Agent for
all its out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement or the other Loan
Documents including, without limitation, the fees and disbursements of one joint
counsel (and, if required, one regulatory counsel) to the Lenders and the
Administrative Agent (each such counsel to be reasonably acceptable to the
Administrative Agent and the Issuing Lenders), provided that, notwithstanding
the foregoing, the Borrower agrees to pay or reimburse the fees and
disbursements of separate counsel to any Lender or the Administrative Agent to
the extent of any conflict of interest among the Lenders or between the Lenders
and the Administrative Agent, (c) to pay, indemnify, or reimburse each Lender
and the Administrative Agent for, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify, and hold each Agent, Lender, Issuing
Lender, and each of their respective Affiliates, and their respective directors,
officers, employees, advisors, affiliates and agents (each, an “indemnified
person”) harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement and the
other Loan Documents and the use of proceeds of the Loans or Letters of Credit
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided, that the Borrower shall have no obligation hereunder to
any indemnified person with respect to indemnified liabilities that are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such indemnified
person, from the breach by such indemnified person of its Contractual
Obligations to the Borrower or from negotiated settlements of pending or
threatened legal actions entered into by such indemnified person without the
Borrower’s consent. No indemnified person referred to above shall be liable for
any damages arising from the unauthorized use by unintended recipients of any
information or other materials distributed to such recipients by such
indemnified person through electronic telecommunications or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such indemnified person as determined by a court of competent
jurisdiction in a final and non-appealable decision. Notwithstanding the
foregoing, this Section 9.5 shall not apply with respect to taxes other than any
taxes that represent losses or damages arising from any non-tax claim.

9.6.    Transfer Provisions. (a)  Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.


60



--------------------------------------------------------------------------------





(b)    Participations. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”), other than to the Borrower and
its Affiliates, participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan and interests for all purposes under
this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.14,
such Participant shall have complied with the requirements of said Section as if
it were a Lender (it being understood that the documentation required under
Section 2.14(e) shall, subject to applicable law, be delivered to the
transferring Lender); and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
(c)    Assignments. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time and from
time to time, with the consent of the Issuing Lenders (which consent shall not
be unreasonably withheld or delayed) assign to any Lender or any Affiliate
thereof or, with the consent of the Borrower, the Administrative Agent and the
Issuing Lenders (which consent of the Borrower, the Administrative Agent and the
Issuing Lenders shall not be unreasonably withheld or delayed and which consent
shall not be required from the Borrower during the continuation of an Event of
Default and shall be deemed given if the Borrower has not objected thereto
within fifteen Business Days of notice thereof), to an additional bank or
financial institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents


61



--------------------------------------------------------------------------------





pursuant to an Assignment and Assumption, substantially in the form of Exhibit E
(an “Assignment and Assumption”), executed by such Assignee, such assigning
Lender, and (to the extent required by this paragraph) the Administrative Agent
and the Issuing Lender (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Borrower) and delivered to the
Administrative Agent for its acceptance and recording in the Register, provided
that, in the case of any such assignment to an additional bank or financial
institution, (i) the sum (without duplication) of the aggregate principal amount
of the Commitments and Exposure being assigned shall not be less than
$10,000,000 (or, if such Assignee is an Affiliate of a Lender, $5,000,000, or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent) and (ii) (x) the sum (without duplication) of the aggregate principal
amount of the Commitments and Exposure retained by the assigning Lender, if any,
shall not be less than $10,000,000 (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent) or (y) after giving effect to such
assignment, the assigning Lender shall hold no Loans or Commitments. For the
avoidance of doubt, no Lender may at any time assign or transfer all or any part
of its rights and obligations under this Agreement and the other Loan Documents
to any natural person or to the Borrower or any Affiliate of the Borrower.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto), but shall retain its rights pursuant to Sections 2.13, 2.14 and
2.15 in respect of the period prior to such effective date. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.6(c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (b) of this Section.
(d)    The Register. The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 9.2 a
copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amounts of the Loans and LC Exposure owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of a Loan or other obligation hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder not evidenced
by a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.


62



--------------------------------------------------------------------------------





(e)    Recordation. Upon its receipt of an Assignment and Assumption executed by
an assigning Lender and an Assignee, the Administrative Agent and the Issuing
Lender (and, in the case of an Assignee that is not then a Lender or an
Affiliate thereof, by the Borrower) together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower.
(f)    Disclosure. Subject to Section 9.14, the Borrower authorizes each Lender
to disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
(g)    Pledges. For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank or any other central bank having jurisdiction over such Lender in
accordance with applicable law.

9.7.    Adjustments; Set-Off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or LC Exposure, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 7(d) or (e), or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans, or interest thereon, or LC Exposure, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans and LC Exposure, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Notwithstanding the
foregoing, no Lender shall exercise any right of set-off against the Borrower in
connection with this Agreement without the consent of the Required Lenders.
(b)    In addition to any rights and remedies of the Lenders provided by law,
upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the declaration by Lenders having more than 66 2/3 % in aggregate amount of
the Commitments (or, if the Commitments have been terminated, by Lenders having
more than 66 2/3 % of the Total


63



--------------------------------------------------------------------------------





Exposures) pursuant to Section 7 of the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set‑off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

9.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission, facsimile or any other electronic means that reproduces
an image of the actual executed signature page), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

9.9.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


64



--------------------------------------------------------------------------------






9.12.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

9.13.    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.14.    Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Borrower and its Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority,
self-regulatory authority or, subject to an agreement to comply with the
provisions of this Section 9.14, any direct counterparty to any


65



--------------------------------------------------------------------------------





swap agreement under which payments are to be made by reference to the Borrower
or its obligations under this Agreement, (c) in any legal, judicial,
administrative proceeding or other compulsory process or to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an express
agreement for the benefit of the Borrower and its Subsidiaries containing
provisions substantially the same as those of this Section 9.14, to any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (g) with the prior express
written consent of the Borrower or its Subsidiaries, as applicable, (h) to
rating agencies in connection with this Agreement, (i) for purposes of
establishing a “due diligence” defense or (j) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or its
Subsidiaries. For the purposes of this Section 9.14, “Confidential Information”
means all information, including material nonpublic information within the
meaning of Regulation FD promulgated by the SEC (“Regulation FD”), received from
the Borrower or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to any
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities and other than information regarding the existence
of this Agreement provided by the Administrative Agent and the Lenders to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
or its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section 9.14 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
make reasonable attempts to notify the Borrower and its Subsidiaries of any
request by any governmental agency or representative thereof (other than any
such request in connection with any routine examination of the financial
condition or other routine examination of such Lender conducted in the ordinary
course by any regulatory authority) or other Person for disclosure of
Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
It is understood and agreed that the Borrower, its Subsidiaries and their
respective Affiliates may rely upon this Section 9.14 for any purpose, including
without limitation to comply with Regulation FD.

9.15.    Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.


66



--------------------------------------------------------------------------------






9.16.    California Judicial Reference.
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 9.5, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

9.17.    No Fiduciary Duty.
No Credit Party acting in its capacity as such shall be deemed to be in an
advisory, fiduciary or agency relationship with the Borrower and its Affiliates
or have a fiduciary or other implied duty to the Borrower and its Affiliates.
The Borrower has been advised that the Credit Parties are engaged in a broad
range of transactions in the ordinary course of their business that may involve
interests that differ from the Borrower’s and its Affiliates’ interests and that
the Credit Parties have no obligation to disclose such interests and
transactions to the Borrower and its Affiliates.

9.18.    Amendment and Restatement. All provisions of the Existing Credit
Agreement are amended and restated in their entirety as set forth in this
Agreement as of the Effective Date. All references made to the Existing Credit
Agreement in any Loan Document or in any other instrument or document shall,
without more, be deemed to refer to this Agreement. This Agreement amends and
restates the Existing Credit Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Credit Agreement or of
the indebtedness, obligations and liabilities of the Borrower evidenced or
provided for thereunder.

9.19.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


67



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
EDISON INTERNATIONAL
By
/s/ Robert C. Boada
Name: Robert C. Boada
Title: Treasurer

 


68



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender
By:
/s/ Amit Gaur
Name: Amit Gaur
Title: Vice President







[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------






CITIBANK, N.A.




By:     /s/ Richard Rivera
Name: Richard Rivera
Title: Vice President














































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.




By:    /s/ Jeffrey Flagg
Name: Jeffrey Flagg
Title: Director








[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.




By:    /s/ Gregory R. Gredvig
Name: Gregory R. Gredvig
Title: Director






 




[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC




By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director










[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.




By:
/s/ Donna DeMagistris
    Name: Donna DeMagistris
    Title: Authorized Signatory



    [SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION






By:
/s/ Eric J. Cosgrove
    Name: Eric J. Cosgrove
    Title: Senior Vice President















































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------









Bank of China, Los Angeles Branch






By:
/s/ Lixin Guo
    Name: Lixin Guo
    Title: SVP & Branch Manager











































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------









Morgan Stanley Bank, N.A.






By:
/s/ Michael King
    Name: Michael King
    Title: Authorized Signatory











































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------









PNC Bank, National Association






By:
/s/ Madeline L. Pleskovic
    Name: Madeline L. Pleskovic
    Title: Vice President











































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------











Royal Bank of Canada






By:
/s/ Justin Painter
    Name: Justin Painter
    Title: Authorized Signatory









































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------













Sumitomo Mitsui Banking Corporation






By:
/s/ James Weinstein
    Name: James Weinstein
    Title: Managing Director







































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------















Suntrust Bank






By:
/s/ Carmen Malizia
    Name: Carmen Malizia
    Title: Director





































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------

















TD Bank, N.A.






By:
/s/ Vijay Prasad
    Name: Vijay Prasad
    Title: Senior Vice President



































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------













The Bank of New York Mellon






By:
/s/ Mark W. Rogers
    Name: Mark W. Rogers
    Title: Vice President







































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------















BNP Paribas






By:
/s/ Denis O’Meara
    Name: Denis O’Meara
    Title: Managing Director





By:
/s/ Theodore Sheen
    Name: Theodore Sheen
    Title: Director



























































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------















Bank of America, N.A.,






By:
/s/ Maggie Halleland
    Name: Maggie Halleland
    Title: Vice President





































































[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]

--------------------------------------------------------------------------------

















Bank of the West






By:
/s/ Shikha Rehman
    Name: Shikha Rehman
    Title: Director











[SIGNATURE PAGE TO EDISON INTERNATIONAL CREDIT AGREEMENT]